Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Election/Restrictions
Applicant's election with traverse of Group I, claims 1-11, in the reply filed on 10/21/2022 is acknowledged.  The traversal is on the grounds that the prior art does not disclose all the elements of the claimed invention.  This is not found persuasive because Sabounchi et al. (US 20170016060 A1) teaches a cartridge (paragraph [0009]) comprising: 
a substrate with ports (Figure 2 shows substrate, i.e. fluid layers 200, with ports, i.e. through holes; paragraph [0086]), 
a cover having a transparent portion (paragraph [0175] teaches an elastomer that seals a channel which is transparent), 
a spacer separating the cover window from the substrate by a predefined distance (paragraph [0121], spacer 1244 between fluidic layers and base plate), 
a channel extending from one port to a different port, the channel defined by the substrate, spacer and cover film (Figs. 11-12 and 24 show a plurality of channels defined by the substrate, spacer and cover film; paragraphs [0121]-[0124]), and 
a detection region on the substrate at least partially in the channel (Fig. 11 shows detection region 258 at least partially in the channel), wherein the detection region includes at least one dielectric layer having a predefined uniform thickness (paragraphs [0115] and [0126] teaches dielectric layer 1514, which is integrated within a PCB comprising the fluidic assembly and image sensor).
Note that “detection region” has the broadest reasonable interpretation of being an area comprising least one dielectric layer having a predefined uniform thickness.
	Furthermore, the technical features of claim 1 does not make a contribution over the prior art additionally in view of Renna et al. (US 20110291026 A1) as discussed below.
The requirement is still deemed proper and is therefore made FINAL.
Claims 12-20 withdrawn from further consideration pursuant to 37 CFR 1.142(b), as being drawn to a nonelected inventions, there being no allowable generic or linking claim. Applicant timely traversed the restriction (election) requirement in the reply filed on 10/21/2022.

Claim Objections
Claim 6 is objected to because of the following informalities: Claim 6 recites “wherein there the through holes include…”, the word “there” seems to be extraneous.  Appropriate correction is required.

Claim Interpretation
The claims contain limitations which are directed to intended uses or capabilities of the claimed invention. These limitations are only given patentable weight to the extent which effects the structure of the claimed invention. Please see MPEP 2114.
Note that functional limitations are emphasized in italics hereinafter.
Note that the limitations of “formed by laser micromachining” and “manufactured by laser micromachining” are interpreted as a product-by-process limitation (see MPEP 2113), wherein determination of patentability is based on the product itself. The patentability of a product does not depend on its method of production.

	Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-11 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Regarding claim 1, claim 1 recites the limitation "cover film" in line 6.  There is insufficient antecedent basis for this limitation in the claim. Claims 2-11 are rejected by virtue of their dependence on a rejected base claim.
Regarding claims 3, claim 3 recites “a layer” in line 2. Since claim 1 establishes “at least one dielectric layer”, it is unclear if the layer of claim 3 is the same or different from the at least one dielectric layer of claim 1. Does the detection region include a layer of silicon oxide in addition to the at least one dielectric layer?
Regarding claim 3, claim 3 recites the limitation “a silicon substrate” in line 2. Since claim 1 establishes “a substrate”, it is unclear if the silicon substrate of claim 3 is the same or different from the substrate of claim 1. Are there multiple substrates? Is the silicon substrate on the substrate? 
Regarding claims 4, claim 4 recites “a layer” in line 2. Since claim 1 establishes “at least one dielectric layer”, it is unclear if the layer of claim 4 is the same or different from the at least one dielectric layer of claim 1. Does the detection region include a layer of silicon oxide in addition to the at least one dielectric layer?
Regarding claim 4, claim 4 recites the limitation “a silicon substrate” in line 2. Since claim 1 establishes “a substrate”, it is unclear if the silicon substrate of claim 4 is the same or different from the substrate of claim 1. Are there multiple substrates? Is the silicon substrate on the substrate? 
Regarding claim 9, the phrase "such as" renders the claim indefinite because it is unclear whether the limitations following the phrase are part of the claimed invention.  See MPEP § 2173.05(d).
Regarding claim 11, claim 11 recites the limitation "the second port " in line 2.  There is insufficient antecedent basis for this limitation in the claim.
Regarding claim 11, claim 11 recites the limitation “is configured as through the Si chip holes…” in lines 2-3, which is unclear. The wording of “ configured as through” is unclear.  
Regarding claim 11, claim 11 recites the limitation “the Si chip holes” in line 3. Since “through holes” is established in claim 1, it is unclear if the “Si chip holes” of claim 11 is the same or different from the through holes of claim 1. 
Regarding claim 11, claim 11 recites the limitation "the detection area" in line 4.  There is insufficient antecedent basis for this limitation in the claim. 
Regarding claims 11, claim 11 recites “a dielectric layer” in line 4. Since claim 1 establishes “at least one dielectric layer”, it is unclear if the dielectric layer of claim 11 is the same or different from the at least one dielectric layer of claim 1. Does the detection region include a dielectric layer in addition to the at least one dielectric layer?

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1-3, 5-7, and 9-10 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Renna et al. (US 20110291026 A1).
Regarding claim 1, Renna teaches an optical biosensing cartridge (Fig. 9; abstract) comprising: 
a substrate (4) with through holes as ports (14, 16) to facilitate liquid flow, 
a cover window (18) having a transparent portion (paragraph [0048])
a spacer (interpreted as the elements between elements 6 and 18, e.g. element 8) separating the cover window from the substrate by a predefined distance (Fig. 9), 
a channel (10) extending from one port to a different port, the channel defined by the substrate, spacer and cover film (Fig. 9), and 
a detection region (interpreted as the region in channel 10 above element 4) on the substrate at least partially in the channel (Fig. 9), wherein the detection region includes at least one dielectric layer (Fig. 9, element 6; paragraph [0028] teaches compatible layer can include silicon oxide, which is a dielectric) having a predefined uniform thickness (paragraph [0034]).
Regarding claim 2, Renna further teaches wherein the substrate comprises silicon (paragraph [0062]).
Regarding claim 3, Renna further teaches wherein the detection region includes a layer of silicon oxide on a silicon substrate (Fig. 9, compatible layer 6 on silicon substrate 4; paragraph [0028] teaches the compatible layer includes silicon oxide).
Regarding claim 5, note the limitation of “wherein the through holes are formed by laser micromachining” is interpreted as a product-by-process limitation (see MPEP 2113), wherein determination of patentability is based on the product itself. The patentability of a product does not depend on its method of production.
Renna teaches through holes (Fig. 9), thus, Renna teaches all of the claimed limitation of claim 5.
Note that Renna teaches the substrate can be etched with a laser (paragraph [0072]). 
Regarding claim 6, Renna further teaches wherein there the through holes include one through hole for liquid inlet (Fig. 9, inlet 14) and one through hole for liquid outlet (outlet 16).
Regarding claim 7, it appears that Renna further teaches wherein the spacer comprises an adhesive (Fig. 9, shows the spacer, interpreted as the elements between elements 6 and 18, bound together; paragraph [0049] teaches the cover layer 18 comprises an adhesive to seal the channel 10; thus, it appears that an adhesive is present between elements 18 and 6).
Regarding claim 9, Renna further teaches wherein the cover window comprises an optical grade transparent material (paragraph [0050], “polyethylene, glass, Plexiglas, polycarbonate, polydimethylsiloxane (PDMS)”).
Note that “such as quartz or borosilicate glass” is interpreted as not being required by the claim.
Regarding claim 10, Renna further teaches wherein the detection region includes one or more of identification regions, alignment marks for robotic spotting, reflective reference regions and autofocus regions (Fig. 9 shows identification regions 12; paragraph [0054]).

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claim 4 is rejected under 35 U.S.C. 103 as being unpatentable over Renna as applied to claim 1 above, and further in view of Cao et al. (US 20110296903 A1).
Regarding claim 4, Renna fails to teach wherein the detection region includes a layer of silicon nitride on a silicon substrate.
Cao teaches a fluidic system comprising substrates and channels (paragraphs [0012]-[0013]). Cao teaches embodiments comprising a silicon substrate (Figs. 18-19) and a silicon oxide or silicon nitride coating (Figs. 18-19), and a transparent substrate (Figs. 18-19). Cao teaches that thin film materials can be applied to reduce background signal of a channel (paragraph [0138]) wherein the thin film material can be silicon oxide or silicon nitride (paragraph [0142]). Cao teaches that a silicon oxide thin film was replaced with a silicon nitride thin film, since silicon nitride is a dielectric material commonly used in the semiconductor industry and thus is widely available (paragraph [0170]).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Renna to incorporate the teachings of Cao to provide the detection region includes a layer of silicon nitride on a silicon substrate. Doing so would be a simple substitution of one known material (silicon oxide of Renna) with another (silicon nitride of Cao), which would have a reasonable expectation of successfully insulating the channel to reduce background signal as taught by Cao. 

Claim 8 is rejected under 35 U.S.C. 103 as being unpatentable over Renna as applied to claim 1 above, and further in view of Takayama (US 20050229696 A1).
Regarding claim 8, Renna further teaches wherein the cover window is glass (paragraph [0050]). Renna fails to teach wherein the cover window includes an anti-reflection coating on a top surface.
Takayama teaches an analytical chip comprising a flow channel (abstract; Figs. 50a-50d). Takayama teaches a cover member (Figs. 50a-50d, element 2), wherein the cover member includes an anti-reflection layer (25a), wherein the anti-reflection layer prevents reflection of light transmitted through the outer surface of the cover member (paragraphs [0439]-[0040]).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Renna to incorporate the teachings of Takayama to provide wherein the cover window includes an anti-reflection coating on a top surface. Doing so would improve transparency of the cover window by preventing reflection of light as taught by Takayama.

Claim 11 is rejected under 35 U.S.C. 103 as being unpatentable over Renna as applied to claim 1 above, and further in view of McDevitt et al. (US 20110251075 A1) and Takayama (US 20050229696 A1)
Regarding claim 11, Renna further teaches wherein the substrate is a silicon chip (paragraphs [0027], [0062], “silicon”), 
wherein the ports comprise a first port and the second port is configured as through the Si chip holes manufactured by laser micromachining (Fig. 9 shows a first port 14 and a second port 16),
the spacer comprises an adhesive (Fig. 9, shows the spacer, interpreted as the elements between elements 6 and 18, bound together; paragraph [0049] teaches the cover layer 18 comprises an adhesive to seal the channel 10; thus, it appears that an adhesive is present between elements 18 and 6),
the detection area includes a dielectric layer of silicon oxide or silicon nitride between 50-200 nm thick (Fig. 9, compatible layer 6 on silicon substrate 4; paragraph [0028] teaches compatible layer can include silicon oxide; paragraph [0034] teaches the silicon oxide layer is about 68-70 nm thick), and 
the cover window comprises silicate glass (paragraphs [0050] teaches the cover layer comprises glass, wherein glass is interpreted as a silicate glass since glass is made of silicates).
Renna fails to explicitly teach the spacer includes a pressure sensitive adhesive and the cover window comprises silicate glass having one surface comprising an anti-reflective coating.
McDevitt teaches a device for detection of analytes in fluids (abstract), wherein the device comprises channels formed between a silicon wafer and transparent cover plate (paragraph [0127]). McDevitt teaches that the cover is attached to the sensor array using a pressure sensitive adhesive (paragraphs [0523], [0570]).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Renna to incorporate the teachings of McDevitt to provide wherein the spacer includes a pressure sensitive adhesive. Doing so would utilize known structures in the art, as taught by McDevitt, which would have a reasonable expectation of successfully attaching the cover window to the substrate.
Renna in view of McDevitt fail to teach the cover window comprises silicate glass having one surface comprising an anti-reflective coating.
Takayama teaches an analytical chip comprising a flow channel (abstract; Figs. 50a-50d). Takayama teaches a cover member (Figs. 50a-50d, element 2), wherein the cover member includes an anti-reflection layer (25a), wherein the anti-reflection layer prevents reflection of light transmitted through the outer surface of the cover member (paragraphs [0439]-[0040]). Takayama teaches the cover member comprises transparent materials, such as borosilicate glass (paragraphs [0173], [0405], [0504]).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Renna in view of McDevitt to incorporate the teachings of Takayama to provide the cover window comprises silicate glass having one surface comprising an anti-reflective coating. Doing so would improve transparency of the cover window by preventing reflection of light as taught by Takayama.

In an alternative interpretation, claims 7 and 9 are rejected under 35 U.S.C. 103 as being unpatentable over Renna as applied to claim 1 above, and further in view of McDevitt et al. (US 20110251075 A1).
Regarding claim 7, if is determined that Renna fails to teach wherein the spacer comprises an adhesive, McDevitt teaches a device for detection of analytes in fluids (abstract), wherein the device comprises channels formed between a silicon wafer and transparent cover plate (paragraph [0127]). McDevitt teaches that the cover is attached to the sensor array using a pressure sensitive adhesive (paragraphs [0523], [0570]).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Renna to incorporate the teachings of McDevitt to provide wherein the spacer comprises an adhesive. Doing so would utilize known structures in the art, as taught by McDevitt, which would have a reasonable expectation of successfully attaching the cover window to the substrate.
Regarding claim 9, if the limitation of “quartz or borosilicate glass” is interpreted as required by claim 9, Renna fails to explicitly teach that the cover window comprises an optical grade transparent material of quartz or borosilicate glass.
McDevitt teaches the transparent cover plate may be made of plastic, glass, quartz, or silicon dioxide/silicon nitride (paragraph [0126]). 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Renna to incorporate the teachings of McDevitt to provide the cover window comprises an optical grade transparent material of quartz or borosilicate glass. Doing so would utilize known structures in the art, as taught by McDevitt, which would have a reasonable expectation of successfully allowing for analysis of the channel through a transparent window. Furthermore, it would have been obvious to choose quartz or borosilicate glass from a finite number of identified, predictable structures for transparent windows, i.e. it would have been obvious to try the specific structure of quartz or borosilicate glass to optimize the transparency of the cover window.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
Scherr et al. (Scherr et al., “Real-Time Capture and Visualization of Individual Viruses in Complex Media”, January 2016, ACS Nano, 10, 2, 2827-2833) teaches a microfluidic chip comprising a window, fluid path, and sensor (abstract; Figure 2).
Shen et al. (US 20090051901 A1) teaches an optical biosensing cartridge (Fig. 3) comprising: a substrate (Fig. 3, element 108) with through holes as ports (Fig. 3 shows two through holes; paragraph [0065]) to facilitate liquid flow, a cover window (110) having a transparent portion (paragraph [0048], “transparent window 110”), a channel (118) extending from one port to a different port (Fig. 3), the channel defined by the substrate and cover film (Fig. 3), and  a detection region on the substrate at least partially in the channel (interpreted as the regions on element 108 within channel 118; paragraph [0046]-[0047] teach analysis of samples within channel 118), wherein the detection region includes at least one dielectric layer having a predefined uniform thickness (Fig. 3, reflective coating 106; paragraph [0044] teaches reflective coating 106 is a multilayer dielectric).
	Lee et al. (US 20090022625 A1) teaches a biochemical analyzer (abstract) wherein an anti-reflect coating is applied to a surface of a transparent window to enhance transparency (paragraph [0053]).
Any inquiry concerning this communication or earlier communications from the examiner should be directed to HENRY H NGUYEN whose telephone number is (571)272-2338. The examiner can normally be reached M-F 7:30A-5:00P.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jill Warden can be reached on (571) 272-1267. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/HENRY H NGUYEN/Examiner, Art Unit 1798        

/SAMUEL P SIEFKE/Primary Examiner, Art Unit 1797